Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 1 of 17




                          Exhibit 3
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 2 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 3 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 4 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 5 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 6 of 17
               Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 7 of 17




                    Management Committee

                    Recommendations

                    Communications and Training

                    Incorporate speaking points on the business case for diversity into senior level communications - CEO, COOs, Division Heads -
                    so that diversity stays in the main stream of the firm's vocabulary and so that people at all levels understand why it is important to
                    the firm.

                    Significant, unique Executive Office communications event to demonstrate CEO commitment. It is the recommendation of the
                    Task Force that the Executive Office consider using Diversity as a Chairman's Forum topic.

                    Broadly enhanced and nuanced training that explores the entire spectrum of diversity topics to increase understanding and
                    familiarity on the part of all people of the firm - but particularly middle managers. We will set a minimum required hours of training
                    that will be incorporated into pre-existing divisional training requirements.


                    Governance

                    Establish regional Diversity Committees, reporting up to the Firmwide Diversity Committee, tasked with oversight for implementing
                    DTF recommendations and advancing each region's diversity priorities.

                    Report regularly to the Board on diversity status and progress.


                    Work/Life Flexibility

                    Each division needs to find its own solution that eliminates face time and the sense of being tethered to the office, and which
                    absolves people from their guilt when they are not physically present. We suggest divisional working groups, comprised of each
                    level of seniority, to put forth actionable recommendations that meet the requirements of the division and its business.

                    Extend the use of technology to enable people to be remotely connected and create an environment where they feel supported
                    when they choose this option.

                    Continue to develop and support formal flexibility arrangements such as part time and job sharing.




                                                                                                                                                             4




Confidential                                                                                                                                                     GS0525883
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 8 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 9 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 10 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 11 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 12 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 13 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 14 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 15 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 16 of 17
Case 1:10-cv-06950-AT-RWL Document 1071-4 Filed 09/08/20 Page 17 of 17
